Title: [November 1773]
From: Washington, George
To: 




Novr. 1. Went to Willmsburg. after Dinner. Spent the Evening in my own Room.
 


2. Dined at the Attorney’s, and Spent the Evening in my own Room.
 


3. Dined at Mrs. Dawson’s & Spent the Evening in my own Room.
 


4. Dined at the Speakers & Spent the Evening at Southalls.
 


5. Took an Early Dinner & came up to Colo. Bassetts afterwards.
 


6. At Colo. Bassetts all day.
 


7. Dined at Mrs. Dangerfields & returnd to Colo. Bassetts in the Afternoon.
 


8. Went over to see Mr. Blacks Land in King & Queen & King William. Dined at Colo. B. Moores & returnd to Colo. Bassetts in the Evg.


   
   During the forced sales held to settle the Robinson affair, William Black acquired some lands of John Robinson’s estate. Black also won some of Bernard Moore’s land in the raffle held 14 Dec. 1769, for which GW was a manager. Black was now selling out, and in Dec. 1773 GW, on behalf of Jacky Custis, bought some of these lands in the Pamunkey River valley to add to the Custis estates.



 



   
9. At Colo. Bassetts all day.
 


10. Ditto. Ditto.
 


11. Went to Westover with Colo. Bassett & Mr. Custis. Dind at New Kent Court House in our way there.


   
   The plantation of Westover is about 25 miles due west of Williamsburg and overlooks the James River in Charles City County. Built c.1730 for William Byrd II (1674–1744), Westover was inherited by Col. William Byrd III, who was residing there in 1773 with his second wife, Mary Willing Byrd (d. 1814) of Philadelphia, whom he married in 1761.



 


12th. Dined at Westover. Riding to Colo. Harrisons Mills in the forenoon.


   
   The home plantation of Benjamin Harrison (d. 1791), named Berkeley, was immediately to the west of Westover. In 1773 Harrison was a burgess for Charles City County; later he became a signer of the Declaration of Independence and governor of Virginia (1781–84). Harrison married Burwell Bassett’s sister Elizabeth (1730–1792), who on 9 Feb. of this year had given birth at Berkeley to William Henry Harrison (d. 1841), ninth president of the United States (see WATERMANThomas Tileston Waterman. The Mansions of Virginia, 1706–1776. Chapel Hill, N.C., 1946., 163–68; HARRISON [5]“Harrison of James River.” Virginia Magazine of History and Biography 30 (1922): 408-12; 31 (1923): 83-87, 180-82, 277-83, 361-80; 32 (1924): 97-104, 199-202, 298–304, 404–10; 33 (1925): 97-103, 205-8, 312-21, 410-19.).



 



   
13. Rid with Colo. Byrd to see Shirly. Dined at Berkley & Returnd to Westover at Night.


   
   The Shirley plantation, about six miles up the river from Westover and overlooking the confluence of the James and Appomattox rivers, was the home of Charles Carter (1732–1806), son of Elizabeth Hill Carter Cocke (d. 1769) and her first husband, John Carter (1690–1742/43) of Corotoman, Lancaster County (WATERMANThomas Tileston Waterman. The Mansions of Virginia, 1706–1776. Chapel Hill, N.C., 1946., 358). Since Carter shared with GW a keen interest in experimental farming, this visit was probably agricultural in nature.



 


14. Returnd to Colo. Bassetts to Dinner.
 


15. Went a Fox hunting. Found but did not kill. Returnd to Dinner.
 


16. Went with Mrs. Washington & Mr. Custis, to Mr. Burbidges to see Mr. Bat. Dandridge. Stayed all Night.


   
   Julius Burbidge’s daughter Mary married Bartholomew (Bat) Dandridge (1737–1785), of New Kent County, a brother of Martha Washington.



 


17. After Dinner returned to Colo. Bassetts.
 


18. Went to my Plantation in King William, & with Mr. Custis over Blacks Land calld Woromonroke.

   
   
   GW and Jacky Custis were inspecting land which was a part of GW’s purchase for the Custis estate and was thereafter called the Romankoke plantation.



 


19. Came to Williamsburg with Colo. Bassett. Spent the Eveng. at the Coffee House.
 



   
20. Dined at Mrs. Dawson’s & Spent the Evening at the Coffee House.
 


21. Dined at the Speakers & Spent the Evening in my own Room.
 


22. Dined at Mr. Southalls & spent the Evening at the Coffee House.
 


23. Dined with Lord Dunmore at his Farm & spent the Evening at Anderson’s.


   
   Dunmore had two estates, apparently continguous, totaling 579 acres, about six miles from Williamsburg in York County. One, called the Old Farm, Dunmore purchased from Robert (“Councillor”) Carter in 1772 (petitions of Lord Dunmore to the commission on losses of American Loyalists, 1784, P.R.O., A.O.13/28; MORTON [1]Louis Morton. Robert Carter of Nomini Hall: A Virginia Tobacco Planter of the Eighteenth Century. Williamsburg, Va., 1941., 201). The other, called Porto Bello, had just been purchased by Dunmore two weeks before this visit (Va. Gaz., R, 4 Nov. 1773). A description of Porto Bello made in 1769 presented “its situation beautiful, the land good, fine meadows, plenty of fish, no end to oysters, close at the door; and the orchard accounted one of the finest on the continent” (Va. Gaz., R, 30 Nov. 1769).



 


24. Dined at the Speakers & Spent the Evening at the Coffee House.
 


25. Dined at Southalls and spent the Evening again at the Coffee House.
 



26. Dined at Southalls and spent the Evening in my own Room.
 


27. Dined at Southalls and came up to Colo. Bassetts in the Afternoon.
 


28. At Colo. Bassetts all day.
 


29. Went to Williamsburg again & Dined at Southalls. Spendg. the Evening at the Coffee House.
 


30. Again Dined at Southalls. Spent the Evening at Anderson’s.
